Title: To Thomas Jefferson from Gideon Granger, 5 March 1807
From: Granger, Gideon
To: Jefferson, Thomas


                        
                            Sir
                            
                            General Post Office March 5th. 1807
                        
                        
                      I have paid from this office the following Sums, on account of the Roads from Nashville to Natchez and
                            from Athens to the boundary line of the U.S. as run by Ellicott.
                  
                     
                        
                           1st.
                           To Thomas Wright for Exploring and Laying out the road on the Nashville Route
                           $425
                           .87½
                        
                        
                           2nd.
                           For Exploring and laying out the Route from Fort Stoddert to Lake Ponchertrain
                           }
                           261
                           .02½
                        
                        
                           3d.
                           For making the Road from Fort Stoddert to Pearl River
                           }
                           1245
                           .28½
                        
                        
                           4h. 
                           For Cutting the Road from the high Shoals of Appelachy to Fort Stoddert by Mr. Wheaton
                           }
                           700
                           .00
                        
                        
                           5th.
                           In Monies transmitted to Col. Hawkins, to be laid out in Improvements of the Road, part of which is expended, and the balance General Merriwether is authorisd to recive and expend
                           }
                           1000
                           .00
                        
                        
                           6h.
                           Cash advanced Gen. Merriwether to be expended in Improving the Road
                           }
                           
                              500
                           
                           
                              .00
                           
                        
                        
                           
                           Dollars.
                           
                              4,132
                           
                           
                              .13½
                           
                        
                        
                           
                           In addition to which George Haller, who has undertaken to make the Nashville Route has a right at any time to draw on this office for Two thousand dollars, and his draft is expected by each mail
                           
                              $ 2000
                           
                           
                              .00
                           
                        
                        
                           
                           
                           
                           6132
                           .13½
                        
                     
                  
                        
                        The Condition of this office is Such as to require the Reimbursement of these Sums, from the proper funds,
                            and as both Roads are now got into a Sure train of operation, whereby drafts may be expected at any time for further
                            payments, I take the liberty to Suggest the propriety of filling the Blank of the inclosed order with the round Sum of
                            Seven Thousand Dollars.
                        I will do myself the honour to wait on the President tomorrow forenoon for the purpose of receiving Such
                            Draft as it may be the pleasure of the President to give. 
                  I am Sir With the highest esteem and Respect yours affectionate
                        
                            G Granger
                            
                        
                        
                            
                                [Note in TJ’s hand:] 
                     
                     Mar. 6. 07. Gave warrant for 7000. D.
                        
                    